PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Gammerler, et al.
Application No. 17/225,720
Filed: April 8, 2021
Attorney Docket No. 2017-GG-04
-US-CIP

:
:
:                        DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed February 2, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed May 7, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice. No extensions of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on July 8, 2021. The Office mailed a Notice of Abandonment on January 6, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a $40.00 surcharge, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

The application is being referred to the Office of Patent Application Processing for review of the response filed February 2, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET